            Case 2:18-cv-05008-FMO-AFM Document 198 Filed 12/08/20 Page 1 of 3 Page ID #:4426



                      1 DAVID R. ZARO (BAR NO. 124334)
                        JOSHUA A. DEL CASTILLO (BAR NO. 239015)
                      2 NORMAN M. ASPIS (BAR NO. 313466)
                        ALLEN MATKINS LECK GAMBLE
                      3 MALLORY & NATSIS LLP
                        865 South Figueroa Street, Suite 2800
                      4 Los Angeles, California 90017-2543
                        Phone: (213) 622-5555
                      5 Fax: (213) 620-8816
                        E-Mail: dzaro@allenmatkins.com
                      6         jdelcastillo@allenmatkins.com
                                naspis@allenmatkins.com
                      7
                        Attorneys for Receiver
                      8 GEOFF WINKLER
                      9                             UNITED STATES DISTRICT COURT
                     10                            CENTRAL DISTRICT OF CALIFORNIA
                     11                                   WESTERN DIVISION
                     12 SECURITIES AND EXCHANGE                      Case No. 2:18-cv-05008-FMO-AFM
                        COMMISSION,
                     13                                              NOTICE OF FILING OF SIXTH
                                  Plaintiff,                         INTERIM REPORT AND PETITION
                     14                                              FOR FURTHER INSTRUCTIONS OF
                            v.                                       RECEIVER, GEOFF WINKLER
                     15
                        RALPH T. IANNELLI and ESSEX                  Date: January 7, 2021
                     16 CAPITAL CORP.,                               Time: 10:00 a.m.
                                                                     Ctrm: 6D
                     17                     Defendants.              Judge Hon. Fernando M. Olguin
                     18
                     19               TO ALL INTERESTED PARTIES AND THEIR COUNSEL OF
                     20 RECORD, AND THIS HONORABLE COURT:
                     21               PLEASE TAKE NOTICE THAT, on December 8, 2020, Geoff Winkler,
                     22 the Court-appointed permanent receiver for Defendant Essex Capital Corporation
                     23 and its subsidiaries and affiliates, filed his Sixth Interim Report and Petition for
                     24 Further Instructions (the "Report"), in accordance with Civil Local Rule 66-6 and
                     25 this Court's February 1, 2019 Order in Aid of Receivership (ECF No. 69).
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1229739.01/LA
            Case 2:18-cv-05008-FMO-AFM Document 198 Filed 12/08/20 Page 2 of 3 Page ID #:4427



                      1               The Report was filed as ECF No. 197.
                      2
                      3 Dated: December 8, 2020                        ALLEN MATKINS LECK GAMBLE
                                                                         MALLORY & NATSIS LLP
                      4                                                DAVID R. ZARO
                                                                       JOSHUA A. DEL CASTILLO
                      5                                                NORMAN M. ASPIS
                      6
                                                                       By:        /s/ Joshua A. del Castillo
                      7                                                      JOSHUA A. DEL CASTILLO
                                                                             Attorneys for Receiver
                      8                                                      GEOFF WINKLER
                      9
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1229739.01/LA                             -2-
Case 2:18-cv-05008-FMO-AFM Document 198 Filed 12/08/20 Page 3 of 3 Page ID #:4428



    1                                           PROOF OF SERVICE
    2                   Securities and Exchange Commission v. Ralph T. Iannelli and Essex Capital Corporation
                                    USDC, Central District of California – Case No. 2:18-cv-05008-FMO-AFM
    3
             I am employed in the County of Los Angeles, State of California. I am over the age
    4 of 18 and not a party to the within action. My business address is 865 S. Figueroa Street,
      Suite 2800, Los Angeles, California 90017-2543.
    5
             On December 8, 2020, I caused to be served on all the parties to this action addressed
    6 as stated on the attached service list the document entitled: NOTICE OF FILING OF
      SIXTH INTERIM REPORT AND PETITION FOR FURTHER INSTRUCTIONS OF
    7 RECEIVER, GEOFF WINKLER

    8            OFFICE MAIL: By placing in sealed envelope(s), which I placed for collection
    9
                  and mailing today following ordinary business practices. I am readily familiar with
                  the firm's practice for collection and processing of correspondence for mailing; such
   10             correspondence would be deposited with the U.S. Postal Service on the same day in
                  the ordinary course of business.
   11
                 OVERNIGHT DELIVERY:                I deposited in a box or other facility regularly
   12             maintained by express service carrier, or delivered to a courier or driver authorized
                  by said express service carrier to receive documents, a true copy of the foregoing
   13
                  document(s) in sealed envelope(s) or package(s) designed by the express service
   14             carrier, addressed as indicated on the attached service list, with fees for overnight
                  delivery paid or provided for.
   15
                 HAND DELIVERY:               I caused to be hand delivered each such envelope to the
   16             office of the addressee as stated on the attached service list.
   17            ELECTRONIC MAIL: By transmitting the document by electronic mail to the
                  electronic mail address as stated on the attached service list.
   18
                 E-FILING: By causing the document to be electronically filed via the Court's
   19             CM/ECF system, which effects electronic service on counsel who are registered with
                  the CM/ECF system.
   20
                 FAX: By transmitting the document by facsimile transmission. The transmission
   21             was reported as complete and without error.
   22
            I declare that I am employed in the office of a member of the Bar of this Court at
   23 whose direction the service was made. I declare under penalty of perjury under the laws of
      the United States of America that the foregoing is true and correct. Executed on
   24 December 8, 2020 at Los Angeles, California.

   25
                                                                        /s/ Martha Diaz
   26                                                                   Martha Diaz
   27

   28


        1153214.98/LA
                                                                -1-
